Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 1 of 22 PageID #: 1079




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                 Plaintiff,                     )
          vs.                                   )       CASE NO. 1:16-cr-00259-TWP-MJD
                                                )
  WILLIE FERRELL,                               )
                                                )
                 Defendant.                     )


      MOTION FOR ORDER OF COMPASSIONATE RELEASE REDUCING SENTENCE
                    PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

          The Defendant, Willie Ferrell (“Willie”), by his counsel, Mario Garcia, respectfully moves

  this Court to grant his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) based

  on the “extraordinary and compelling” reasons presented by the COVID-19 pandemic. Willie

  requests an order reducing his sentence to time served. Willie has under six years remaining until

  his scheduled release date.1 His period of incarceration will be followed by five years of supervised

  release. Willie is at a significant risk of contracting and developing life-threatening complications

  from an exposure to COVID-19 because he suffers from asplenia and hypertension, is pre-diabetic,

  and has suffered from a collapsed lung in the past.2 The COVID-19 pandemic has created

  extraordinary and compelling reasons for his immediate release. The Defendant could be placed

  on home confinement as part of his terms of supervised release to allow him to safely reside at

  home.




  1
   See Willie’s release date at https://www.bop.gov/inmateloc/.
  2
   Asplenia is a result of a splenectomy—Willie’s spleen was removed in 2005 as a result of being
  shot multiple times. See Exhibit A.

                                                    1
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 2 of 22 PageID #: 1080




                                          STATEMENT OF FACTS

         Willie was born on February 25, 1977. He is currently 43 years old. Willie has an extensive

  medical history. He has had his spleen removed in the past, he is pre-diabetic, he suffers from

  hypertension, and has had a collapsed lung. These are serious, chronic illnesses for which there is

  no definitive cure.

         On March 15, 2019, Willie pled guilty to one count of Possession with Intent to Distribute

  and to Distribute five (5) kilograms or more of Cocaine.3 He was sentenced to 130 months of

  imprisonment, followed by five years of supervised release.4 Willie has been incarcerated at FCI

  Milan and is set to be released in April 2026. If or when Willie is released, he will be residing with

  his wife, Jasmine Ferrell, at 12111 Misty Way in Indianapolis, Indiana 46236. He will be employed

  by James Penn, the owner of a printing company in Indianapolis, Indiana, where his job will consist

  of processing new orders.5 Willie would also have full medical and life insurance through his

  wife’s job, where she has been employed for 17 years. Additionally, Willie would like to finish

  his college education at Fortis College with the goal of obtaining his degree and subsequently

  begin providing maintenance services on HVAC systems.6

                                             LEGAL STANDARD

         In December 2018, the President signed the First Step Act into law. P.L. 115-391. The Act

  was a momentous “culmination of a bi-partisan effort to improve criminal justice outcomes, as

  well as to reduce the size of the federal prison population while also creating mechanisms to

  maintain public safety.” Cong. Research Serv., R45558, The First Step Act of 2018: An Overview 1




  3
    See Dkt. 182 at 1.
  4
    Dkt. 182.
  5
    See Exhibit B.
  6
    Id.

                                                    2
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 3 of 22 PageID #: 1081




  (2019). The statute amends numerous portions of the U.S. Code “to promote rehabilitation of

  prisoners and unwind decades of mass incarceration.” United States v. Brown, 411 F.Supp.3d

  446,448 (S.D. Iowa 2019).

         Compassionate release, codified in its amended form at 18 U.S.C. § 3582(c), provides the

  means for inmates with “extraordinary and compelling” circumstances to be released from prison

  early whenever “extraordinary and compelling reasons warrant such a reduction.” §

  3582(c)(1)(A)(i). 18 U.S.C. § 3582(c) provides in relevant part:

                 [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
                 of the defendant after the defendant has fully exhausted all administrative rights to
                 appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
                 or the lapse of 30 days from the receipt of such a request by the warden of the
                 defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
                 may impose a term of probation or supervised release with or without conditions
                 that does not exceed the unserved portion of the original term of imprisonment),
                 after considering the factors set forth in section 3553(a) to the extent that they are
                 applicable, if it finds that—

                 (i) extraordinary and compelling reasons warrant such a reduction ... and that such
                 a reduction is consistent with applicable policy statements issued by the Sentencing
                 Commission....

  18 U.S.C. § 3582(c)(1)(A).

         Congress has not defined “extraordinary and compelling circumstances” under 18 U.S.C.

  § 3582(c)(1)(A)(i), but rather directed the U.S. Sentencing Commission to “describe what should

  be considered extraordinary and compelling reasons for sentence reduction, including the criteria

  to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

         In interpreting the meaning of “extraordinary and compelling reasons,” some courts have

  turned to the United States Sentencing Commission’s policy statement for the BOP on

  compassionate release, adopted before the passage of the First Step Act. U.S.S.G. § 1B1.13 and

  its accompanying Application Notes. Although § 1B1.13 predates the First Step Act, a majority of




                                                   3
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 4 of 22 PageID #: 1082




  courts have concluded that § 1B1.13 provides helpful, if not dispositive guidance, for

  understanding the breadth of discretionary authority afforded courts in these cases. See, e.g.,

  United States v. Schmitt, 2020 WL 96904, at *3 (N.D. Iowa, Jan. 8, 2020); see, e.g., United States

  v. Rodriguez, 2019 WL 6311388, at *7 (N.D. Cal. Nov. 25, 2019); United States v. Urkevich, 2019

  WL 6037391, at *3 (D. Neb. Nov. 14, 2019); United States v. Brown, 411 F.Supp.3d 446,

  451 (S.D. Iowa 2019); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,

  2019); United States v. Beck, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019); United States

  v. Cantu, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019). U.S.S.G. § 1B1.13 states that

  compassionate release requires “extraordinary and compelling reasons;” consideration of the

  factors set forth in § 3553(a); and that the petitioner “is not a danger to the safety of any other

  person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13.

         The Application Notes in § 1B1.13 provide four categories under which extraordinary and

  compelling circumstances might exist. Those categories are: (A) Medical Condition of the

  Defendant; (B) Age of the Defendant; (C) Family Circumstances; and (D) Other Reasons. The first

  three of categories outline specific criteria that would need to be met, while the fourth, “Other

  Reasons,” provides an open-ended catch-all, allowing a court to use its discretion to assess whether

  “there exists in the defendant’s case an extraordinary and compelling reason other than . . . the

  reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13, cmt. n.1. This provision

  supports courts’ conclusions that those charged with evaluating a compassionate release petition

  have broad discretion to do so.

         Additionally, it is well-known that Congress’s intent in conceiving this new law was to

  address the issues and failures of compassionate release under previous statutes, namely that only

  the BOP was previously empowered to seek compassionate release relief, and it rarely did so.




                                                   4
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 5 of 22 PageID #: 1083




  United States v. Cantu, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019) (citing United States

  v. Gutierrez, 2019 WL 1472320, at *1 (D.N.M. Apr. 3, 2019). Until 2013, an average of only

  twenty-four inmates were released each year through the BOP program. Hearing

  on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

  Comm'n (2016) (statement of Michael E. Horowitz, Inspector General, Dep't of Justice) (cited by

  United States v. Brown, 411 F.Supp.3d 446, 451 (S.D. Iowa 2019). After complaints to the BOP

  from the Inspector General’s office, the number of inmates released rose to eighty-three. Id. Still

  insufficient, Congress deemed it prudent to amend the statute, as the available remedy was not

  achieving the desired results. Thus, the purpose of the compassionate release provisions in the First

  Step Act is to increase the number of approved compassionate release petitions by allowing

  defendants to file motions in district courts themselves. United States v. Brown, 2019 WL

  4942051, at *3 (S.D. Iowa Oct. 8, 2019).

         Notably, during the years before the passage of the First Step Act, the BOP had broad

  discretionary powers in determining what “extraordinary and compelling circumstances” meant.

  See Crowe v. United States, 430 F. App’x 484, 485 (6th Cir. 2011) (The statute itself “does [not]

  define—or place any limits on—what ‘extraordinary and compelling reasons’ might warrant such

  a reduction.”) For this reason and those stated above, the “most natural reading” of the amended

  compassionate release statute is that “the district court assumes the same discretion as the BOP

  Director when it considers a compassionate release motion properly before it.” United States v.

  Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019).

         Thus, district courts have wide discretionary authority when considering compassionate

  release petitions, and the meaning of “extraordinary and compelling” is left for the court to

  determine based on the particular and unique cases before it. One district court has defined




                                                   5
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 6 of 22 PageID #: 1084




  “extraordinary” as “beyond what is usual, customary, regular, or common,” and has defined a

  “compelling reason” as one “so great that irreparable harm or injustice would result if [the relief]

  is not [granted].” United States v. Cantu, 2019 WL 2498923, at *5 (S.D. Tex. 2019) (quotations

  omitted). Accordingly, courts across the country have embraced broad discretionary authority

  under this statute to consider diverse and unique cases. The standard for compassionate release

  remains high, but potentially qualifying circumstances are broad and encompassing.

         In the year since the First Step Act took effect, courts have significantly expanded the scope

  of compassionate release, finding “extraordinary and compelling reasons” in circumstances wholly

  apart from, or in combination with, the limited factors on which the BOP narrowly relied (age,

  medical condition, and family needs):

         •   United States v. Owens, No. 97-CR-2546-CAB, ECF No. 93 at 4 (S.D. Cal. Mar. 20,
             2020) (“In the wake of the First Step Act, numerous courts have recognized the court
             can determine whether extraordinary and compelling reasons exist to modify a sentence
             — and may do so under the ‘catch all’ provision similar to that recognized in U.S.S.G.
             Manual § 1B1.13 n.1(D), that is, ‘an extraordinary and compelling reason other than,
             or in combination with, the reasons described in subdivisions (A) through (C)’ relating
             to prisoner health or family relations.” (citation and internal quotation marks omitted));

         •   United States v. Redd, No. 1:97-cr-0006-AJT, 2020 WL 1248493, at *8 (E.D. Va. Mar.
             16, 2020) (“[T]he Court joins other courts in concluding that a court may find,
             independent of any motion, determination or recommendation by the BOP Director,
             that extraordinary and compelling reasons exist based on facts and circumstances other
             than those set forth in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) . . . .”);

         •   United States v. Perez, No. 88-10094-JTM, 2020 WL 1180719, at *2 (D. Kansas Mar.
             11, 2020) (“Since the passage of the First Step Act, however, a majority of federal
             district courts have found that the most natural reading of the amended § 3582(c) and
             § 994(t) is that the district court assumes the same discretion as the BOP director when
             it considers a compassionate release motion properly before it. . . . The United States
             agrees that this is the majority view. . . . As a majority of district courts have concluded,
             this court concludes that it has the authority to exercise the same discretion as the BOP
             when weighing a request for compassionate relief.” (internal citations and quotations
             marks omitted));

         •   United States v. Young, No. 2:00-cr-0002-1, 2020 WL 1047815, at *6 (M.D. Tenn.
             Mar. 4, 2020) (“Notwithstanding the statutory amendment, . . . the ‘catch-all’ provision


                                                    6
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 7 of 22 PageID #: 1085




            in Application Note (1)(D) to U.S.S.G. § 1B1.13 still cross-references the BOP
            Director as the individual with authority to determine in a particular prisoner’s case the
            existence of another ‘extraordinary and compelling reason, other than, or in
            combination with, the reasons described in subdivisions (A) through (C).’ . . . As both
            parties recognize, however, the dependence on the BOP to determine the existence of
            an extraordinary and compelling reason . . . is a relic of the prior procedure that is
            inconsistent with the amendments implemented by the First Step Act. Although it does
            not appear that any federal circuit court of appeals has addressed this issue, a majority
            of the district courts that have considered the issue have likewise held, based on the
            First Step Act, that they have the authority to reduce a prisoner’s sentence upon the
            court’s independent finding of extraordinary or compelling reasons.”);

        •   United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *2 (D. Kansas
            Feb. 21, 2020) (agreeing with “numerous courts” that have “recognized the court can
            determine whether extraordinary and compelling reasons exist to modify a sentence —
            and may do so under the ‘catch all’ provision similar to that recognized in U.S.S.G.
            Manual § 1B1.13 n.1(D), that is, ‘an extraordinary and compelling reason other than,
            or in combination with, the reasons described in subdivisions (A) through (C)’ relating
            to prisoner health or family relations”);

        •   United States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL 806121, at *3 (D. Utah Feb.
            18, 2020) (“Thus, courts may, on motions by defendants, consider whether a sentence
            reduction is warranted for extraordinary and compelling reasons other than those
            specifically identified in the application notes to the old policy statement.” (citation and
            internal quotation marks omitted));

        •   United States v. Schmitt, No. CR12-4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan.
            8. 2020) (“agree[ing] with those courts” that have concluded that “Guideline § 1B1.13
            cmt. n.1 does not restrain a court’s assessment of whether extraordinary and compelling
            reasons exist to release a defendant”);

        •   United States v. Valdez, No. 3:98-cr-0133-01-HRH, 2019 WL 7373023, at *2 (D.
            Alaska Dec. 31, 2019) (“This court concludes that it is no longer bound to look to the
            director of the Bureau of Prisons for a definition of extraordinary and compelling
            reasons beyond application note 1(A) through (C)”);

        •   United States v. Rodriguez, No. 17-cr-00021-WHO-1, 2019 WL 6311388, at *7 (N.D.
            Cal. Nov. 25, 2019) (“This court follows the growing number of district courts that
            have concluded that, in the absence of applicable policy statements, courts ‘can
            determine whether any extraordinary and compelling reasons other than those
            delineated in U.S.S.G. 1B1.13 cmt. N.1 (A)-(C) warrant compassionate release.’”);

        •   United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14,
            2019) (“[T]his Court may use Application Note 1(D) as a basis for finding
            extraordinary and compelling reasons to reduce a sentence.”);



                                                   7
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 8 of 22 PageID #: 1086




         •   United States v. Walker, No. 1:11 CR 270, 2019 WL 5268752, at *2 (N.D. Ohio Oct.
             17, 2019) (“However, under subsection (D) of the note, the Court may also consider
             other ‘extraordinary and compelling reasons’ not specifically articulated.”);

         •   United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (“[I]f the FSA is
             to increase the use of compassionate release, the most natural reading of the amended §
             3582(c) and § 994(t) is that the district court assumes the same discretion as the BOP
             Director when it considers a compassionate release motion properly before it.”);

         •   United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5-6, 8-9 (M.D.N.C.
             June 28, 2019) (“[C]ourts may, on motions by defendants, consider whether a sentence
             reduction is warranted for extraordinary and compelling reasons other than those
             specifically identified in the application notes to the old policy statement.”);

         •   United States v. Cantu-Rivera, No. H-89-204, 2019 WL 2578272, at *2 n.1 (S.D. Tex.
             June 24, 2019) (“Application Note 1 (D), as currently written, provides that such
             combination of circumstances will be ‘[a]s determined by the Director of the Bureau
             of Prisons.’ However, the current policy statement predates the enactment of the First
             Step Act and is not likely to be amended within the foreseeable future due to lack of a
             sufficient number of serving members of the Sentencing Commission. Because the
             current version of the Guideline policy statement conflicts with the First Step Act, the
             newly-enacted statutory provisions must be given effect.” (internal citation omitted));

         •   United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June
             17, 2019) (“[T]he correct interpretation of § 3582(c)(1)(A)—based on the text,
             statutory history and structure, and consideration of Congress’s ability to override any
             of the Commission’s policy statements ‘at any time’—is that when a defendant brings
             a motion for a sentence reduction under the amended provision, the Court can
             determine whether any extraordinary and compelling reasons other than those
             delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant granting relief.” (internal
             citation omitted)).

         As these cases illustrate, now that courts are no longer constrained by the BOP’s narrow

  interpretation of “extraordinary and compelling reasons,” they have embraced their broad

  discretion under § 3582(c)(1)(A) to grant compassionate release.



                                            ANALYSIS

     A. The COVID-19 Pandemic, Which Poses Particular Dangers to Medically Vulnerable
        Inmates, presents “Extraordinary and Compelling Reasons” that Justify
        Compassionate Release.



                                                  8
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 9 of 22 PageID #: 1087




             On March 11, 2020, the World Health Organization (“WHO”) officially classified the

  spread of COVID-19, the disease caused by the novel coronavirus, as a pandemic.7 On March 13,

  2020, the President of the United States declared the COVID-19 outbreak a national emergency

  under the National Emergencies Act, 50 U.S.C. §§ 1601 et seq.8 Several days later, the White

  House issued guidance recommending that gatherings of ten or more persons be canceled or

  postponed.9

             In the weeks since these pronouncements, COVID-19 has continued to spread at an

  alarming rate. As of April 8, 2020, more than 1.4 million people have been infected globally and

  nearly 88,000 people have died. In the United States, more than 420,700 people are reported to

  have been infected and more than 14,000 people have died.10 (The numbers, which increase

  sharply every day, almost certainly underrepresent the true scope of the crisis in the U.S.

  considering the widespread unavailability of test kits to detect the virus.) To stem the spread of the

  disease, the CDC has broadly advised people to take basic preventive actions, such as avoiding

  crowds, staying six feet away from others, keeping surfaces disinfected, and frequently washing

  their hands or using hand sanitizer.11




  7
   “WHO Characterizes COVID-19 as a Pandemic,” World Health Organization (March 11, 2020),
  available at https://bit.ly/2W8dwpS.
  8
   The White House, Proclamation on Declaring a National Emergency Concerning the Novel
  Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
  https://www.whitehouse.gov/presidential-actions/proclemation-declaring-national-emergency-
  concerning-novel-coronavirus-disease-covid-19-outbreak/.
  9
   Sheri Fink, “White House Takes New Line After Dire Report on Death Toll,” New York Times
  (March 17, 2020), available at https://www.nytimes.com/2020/ 03/17/us/coronavirus-fatality-
  rate-white-house.html?action=click&module= Spotlight&pgtype=Homepage.
  10
    “COVID-19 Coronavirus Pandemic,” available at https://www.world-
  ometers.info/coronavirus/. Updated daily, last viewed April 8, 2020.
  11
       Id.


                                                    9
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 10 of 22 PageID #: 1088




          At the same time, public health experts have warned that incarcerated individuals “are at

   special risk of infection” and are “less able to participate in proactive measures to keep themselves

   safe.”12 Indeed, the conditions in BOP facilities provide a uniquely hospitable environment for

   COVID-19 to spread.13 Prior to March 13, 2020, when the BOP suspended visits for 30 days,

   inmates regularly engaged in social, legal and medical visits with people in the community at a

   time when the novel coronavirus already began to spread.14 To this day, inmates must share

   communal living spaces, such as cells, recreation rooms, dining halls, libraries, and exercise yards.

   To make matters worse, hand sanitizer, an effective disinfectant recommended by the CDC to

   reduce transmission, is deemed forbidden “contraband” in BOP facilities because of its alcohol

   content.15

          The current situation at FCI Milan, where Willie is placed, is equally as dangerous. As of

   date, there have been a total of 73 confirmed COVID-19 cases for inmates at FCI Milan.16

   Additionally, 56 staff members have also tested positive. Three inmates have already perished.

   When compared to the rest of the BOP facilities, FCI Milan is much less affected by this deadly


   12
      “Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President
   Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts
   in the United States” (March 2, 2020), at https://bit.ly/2W9V6oS.
   13
     Joseph A. Bick, “Infection Control in Jails and Prisons,” Clinical Infectious Diseases 45(8):
   1047-1055 (2007), available at https://doi.org/10.1086/521910; Vice, “Sick Staff, Inmate
   Transfers, and No Tests: How the U.S. is Failing Federal Inmates as Coronavirus Hits” (Mar. 24,
   2020), available at https://www.vice.com/ en_us/ article/jge4vg/sick-staff-inmate-transfers-and-
   no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.
   14
      “Federal Bureau of Prisons Covid-19 Action Plan,” available at
   https://www.bop.gov/resources/news/20200313_covid-19.jsp.
   15
      Keri Blakinger and Beth Schwarzapfel, “How Can Prisons Contain Coronavirus When Purell
   is Contraband?,” ABA Journal (March 13, 2020), available at
   https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-
   coronavirus.
   16
    See Statistics of COVID-19 Cases in BOP at https://www.bop.gov/coronavirus/. Last visited
   May 29, 2020.

                                                    10
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 11 of 22 PageID #: 1089




   virus. However, the COVID-19 pandemic has come to be characterized by substantial increases of

   confirmed cases within very short time spans. For example, at FMC Lexington, the number of

   confirmed COVID-19 cases jumped from under 10 to over 200 in just three weeks. While it is not

   a certainty that this would happen at FCI Milan, there is a higher possibility of this happening due

   to the number of already infected people within the facility. Especially since many facilities are

   still having tremendous difficulties in being able to mitigate the dangers of COVID-19 or its

   infection rate amongst their populations. Given Mr. Ferrell’s current physical health, this is not a

   chance that he can afford to take because contracting COVID-19 could be a fatal blow to him.


          This Court noted in U.S.A. v. Damon Powell, 1:16-cr-00152-JMS-MJD (Dkt., #57) that the

   Government’s argument that the FMC Lexington was an appropriate place for Mr. Powell to

   receive medical treatment was undercut by the fact that Mr. Powell was infected with the virus

   while in the BOP's custody, despite the fact it has had a Pandemic Influenza Plan in place since

   2012. Id. at 11, (citing Dkt. 54 at p. 4). The Court specifically found that the BOP's response to

   COVID-19 in Lexington “is neither successful nor effective” when considering the risk presented

   to Mr. Powell. Id. That is also very likely the case with regard to the risk posed to Willie should

   he contract the virus in a facility that already can’t be considered a safe environment for someone

   with a compromised immune system from hypertension, pre-diabetes and asplenia.


          Recognizing the unique risks that correctional facilities pose to both inmates and

   employees, members of Congress asked the BOP on March 19, 2020, to allow for the immediate

   release of elderly, non-violent inmates.17 The following week, Attorney General Barr urged the



   17
      Letter of Representatives Jerrold Nadler and Karen Bass (March 19, 2020) (“DOJ and BOP
   must also do all they can to release as many people as possible who are currently behind bars and
   at risk of getting sick. Pursuant to 18 U.S.C. 3582(c)(1)(A), the Director of the Bureau of Prisons

                                                   11
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 12 of 22 PageID #: 1090




   Director of the BOP to prioritize home confinement for such vulnerable individuals.18 On March

   27, 2020, more than 400 former DOJ leaders, attorneys, and federal judges sent an open letter to

   the President, asking that he take immediate action to reduce the population in correctional

   facilities to prevent the catastrophic spread of COVID-19, in particular by commuting the

   sentences of elderly and medically vulnerable inmates who have already served a majority of their

   sentence.19 The same day, dozens of leading public health experts made a similar request, asking

   the President to commute the sentences of all elderly inmates, noting that these individuals are at

   the highest risk of dying from the disease and pose the smallest risks to public safety.20 Further,

   Dr. Chris Beyrer, leading epidemiologist from Johns Hopkins University, has stated under oath

   that, regarding COVID-19, “the case fatality rate is higher in men, and varies significantly with

   advancing age, rising above 5%, for those with pre-existing medical conditions including cardio-

   vascular disease, respiratory disease, diabetes, and immune compromise.”21 Mr. Ferrell certainly

   falls within this class of especially endangered persons due to his well-documented medical

   conditions relating to respiratory, cardiovascular, and other similar health issues. Mr. Ferrell’s

   asplenia is of significant concern in this case. As mentioned above, Willie underwent a


   may move the court to reduce an inmate’s term of imprisonment for “extraordinary and
   compelling reasons.”).
   18
      Office of the Attorney General to the Director of Bureau of Prisons, “Prioritization of Home
   Confinement As Appropriate in Response to COVID-19 Pandemic,” March 26, 2020, available
   at https://www.themarshallproject.org/documents/6820452-Memorandum-from-Attorney-
   General-to-BOP-re-Home.
   19
     https://fairandjustprosecution.org/wp-content/uploads/2020/03/Letter-to-Trump-from-DOJ-
   and-Judges-FINAL.pdf.
   20
     https://thejusticecollaborative.com/wp-content/uploads/2020/03/Public-Health-Expert-Letter-
   to-Trump.pdf.
   21
     Chris Beyrer, Declaration for Persons in Detention and Detention Staff COVID-19, Center for
   Public Health and Human Rights at Johns Hopkins University, available at https://www.aclu-
   md.org/sites/default/files/field_documents/ex_d_-_beyrer_declaration_final.pdf (last visited May
   1, 2020).

                                                   12
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 13 of 22 PageID #: 1091




   splenectomy in 2005 and “Splenectomy renders all patients vulnerable to mainly bacterial

   infections. If infected by the [COVID-19] virus patients may also develop secondary bacterial

   infections. This may then trigger serious and life-threatening sepsis.”22 This means that Mr. Ferrell

   is especially susceptible to developing life-threatening complications should he contract COVID-

   19.

          Despite the BOP’s efforts to take precautionary measures, they are woefully unprepared to

   contain the virus’s spread. The number of staff and inmates within the BOP who have tested

   positive for COVID-19 has nearly doubled every few days over the past week. In fact, there are so

   many presumptive cases of the disease at the federal correctional institution in Oakdale, Louisiana

   (where two inmates with underlying medical conditions already have died) that the facility is no

   longer conducting tests.23 In the alarming crisis that is unfolding, the universally-recommended

   antidote is simple: reduce the prison population. The BOP’s ability, or lack thereof, to contain the

   spread of this highly transmissive disease is further detailed by the increase of total BOP cases

   from just two on March 20, 2020, to 3,086 on May 13, 2020.24




   22
      See Informational Leaflet, The COVID-19 Pandemic and Haemoglobin Disorders,
   Thalassaemia International Federation (May 15, 2020), https://www.thalassemia.org/boduw/wp-
   content/uploads/2020/03/The-COVID-19-Pandemic-and-Haemoglobin-Disorders.pdf.
   23
      See Nicholas Chrastil, “Louisiana federal prison no longer testing symptomatic inmates for
   coronavirus due to ‘sustained transmission,’” The Lens (Mar. 21, 2020),
   https://thelensnola.org/2020/03/31/louisiana-federal-prison-no-longer-testing-symptomatic-
   inmates-for-coronavirus-due-to-sustained-transmission/; BOP Press Release, “Inmate Death at
   FCI Oakdale I” (Mar. 28, 2020),
   https://www.bop.gov/resources/news/pdfs/20200328_press_release_oak_death.pdf; BOP Press
   Release, “Inmate Death at FCI Oakdale I” (Apr. 1, 2020),
   https://www.bop.gov/resources/news/pdfs/20200401_press_release_oak_death_a.pdf.
   24
      Numbers obtained from www.bop.gov/coronavirus on a daily basis. There is good reason to
   believe that the numbers reported by the BOP understate the actual number of tested-positive
   cases. Compare M. Licon-Vitale, MCC Ward, and D. Edge, MDC Warden, Response to EDNY
   Administrative Order 2020-14 (April 7, 2020) at
   https://www.nyed.uscourts.gov/pub/bop/MDC_20200407_042057.pdf (3 positive inmates at

                                                    13
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 14 of 22 PageID #: 1092




          Courts are increasingly heeding the call from legal and medical experts by releasing old

   and vulnerable inmates from overcrowded facilities. In United States v. Collins, Crim. No. 10-

   CCB-0336, ECF 1038 (Mar. 30, 2020), a federal district court recently reduced the defendant’s

   sentence to time served and ordered his immediate release, stating:

          Finally, the court must acknowledge the extraordinary circumstances present in the
          community as a result of the COVID-19 pandemic. It is well established by public
          health authorities that efforts should be made to permit social distancing and
          minimize the risks of transmission through close contact. While it has not been
          proffered that Collins has an underlying health condition which makes him more
          susceptible to the effects of the virus, and while the risks posed by a defendant’s
          continued residence in a detention facility do not necessarily mandate release when
          weighed against all the factors the court must consider, here we have, as described
          above, a non-violent drug offender who has already served a lengthy sentence and
          has been determined ready for community placement at the VOA. Collins has a
          home ready to receive him, where he can be placed on home confinement. While
          traditional location monitoring (an ankle bracelet) is not currently available, other
          methods of monitoring may be implemented in the discretion of the Probation
          Office.

   Numerous courts are in accord. See, e.g., Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar.

   23, 2020) (unpub.) (sua sponte releasing detainee from immigration detention “in light of the

   rapidly escalating public health crisis”); United States v. Grobman, No. 18-cr-20989, ECF 397

   (S.D. Fla. Mar. 29, 2020) (releasing defendant convicted of fraud in light of “extraordinary

   situation of a medically-compromised detainee being housed at a detention center where it is

   difficult, if not impossible, for [the defendant] and others to practice the social distancing measures

   which government, public health and medical officials all advocate”); United States v. Kennedy,

   No. 5:18-cr-20315, ECF 77 (E.D. Mich. Mar. 27, 2020) (releasing defendant after plea, despite

   prior revocation of release, because “COVID-19 pandemic constitutes an independent compelling

   reason” for temporary release and “is necessary for Defendant to prepare his pre-sentence



   MDC Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (April 7, 2020) at
   www.bop.gov/coronavirus (2 positive inmates at MDC Brooklyn).

                                                     14
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 15 of 22 PageID #: 1093




   defense”); United States v. Mclean, No. 19-cr-380 (D.D.C. Mar. 28, 2020) (“[T]he facts and

   evidence that the Court previously weighed in concluding that Defendant posed a danger to the

   community have not changed – with one exception. That one exception– COVID-19– however,

   not only rebuts the statutory presumption of dangerousness, see 18 U.S.C. § 3142(e), but tilts the

   balance in favor of release.”); United States v. Michaels, 8:16-cr-76-JVS, ECF 1061 (C.D. Cal.

   Mar. 26, 2020) (“Michaels has demonstrated that the COVID-19 virus and its effects in California

   constitute ‘another compelling reason’” justifying temporary release under § 3142(i).); United

   States v. Jaffee, No. 19-cr-88 (D.D.C. Mar. 26, 2020) (“[T]he Court is . . . convinced that

   incarcerating the defendant [with history of gun and drug crimes] while the current COVID-19

   crisis continues to expand poses a greater risk to community safety than posed by Defendant’s

   release to home confinement”); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020)

   (same); United States v Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal.

   Mar. 25, 2020) (citing “chaos” inside federal prisons in sua sponte extending time to self-surrender,

   stating “it almost goes without saying that we should not be adding to the prison population during

   the COVID-19 pandemic if it can be avoided”); United States v. Perez, 2020 WL 1329225, at *1

   (S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of dangerous

   complications should he contract COVID-19”); United States v. Stephens, 2020 WL 1295155

   (S.D.N.Y. Mar. 19, 2020) (releasing defendant in light of “the unprecedented and extraordinarily

   dangerous nature of the COVID-19 pandemic”); In re Manrigue, 2020 WL 1307109 (N.D. Cal.

   Mar. 19, 2020) (“The risk that this vulnerable person will contract COVID-19 while in jail is a

   special circumstance that warrants bail.”); In re Request to Commute or Suspend County Jail

   Sentences, Docket No. 084230 (N.J. Mar. 22, 2020) (releasing large class of defendants serving

   time in county jail “in light of the Public Health Emergency” caused by COVID-19); see also




                                                    15
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 16 of 22 PageID #: 1094




   United States v. Avenatti, No. 8:19-cr-61 (C.D. Cal. Mar. 25, 2020) (sua sponte inviting defendant

   to move for reconsideration of a just-denied motion for release “[i]n light of the evolving nature

   of the COVID-19 pandemic”); United States v. Matthaei, No. 1:19-CV-00243-BLW, 2020 WL

   1443227, at *1 (D. Idaho Mar. 16, 2020) (extending self-surrender date by 90 days in light of

   COVID-19); United States v. Barkman, 2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020)

   (suspending intermittent confinement because “[t]here is a pandemic that poses a direct risk if Mr.

   Barkman . . . is admitted to the inmate population of the [facility]”); United States v. Copeland,

   No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting compassionate release to defendant, in

   part due to “Congress’s desire for courts to release individuals the age defendant is, with the

   ailments that defendant has during this current pandemic”); Basank v. Decker, No. 20-cv-2518,

   (S.D.N.Y. Mar. 26, 2020) (granting temporary restraining order and releasing high-risk plaintiffs

   because “[t]he nature of detention facilities makes exposure and spread of the [coronavirus]

   particularly harmful”); Coronel v. Decker, 20-cv-2472-AJN, ECF 26 (Mar. 27, 2020) (granting

   temporary restraining order and releasing defendant from immigration detention facility in light of

   COVID-19).



        B. Willie filed for administrative relief and more than 30 days have passed allowing the
           Court to grant him relief.

            Willie submitted his request for a reduction in sentence to the Warden on April 22, 2020

   and received a denial on April 30.25 More than 30 days have now passed since he submitted his

   request. Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant ordinarily must exhaust administrative

   remedies with the BOP or wait 30 days after submitting a request for compassionate release to the




   25
        See Exhibit C.

                                                   16
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 17 of 22 PageID #: 1095




   warden, whichever comes first. 18 U.S.C. § 3582(c)(1)(A). It appears Willie has satisfied the

   prerequisite time period of waiting at least 30 days since he submitted his request, consequently

   the Court has the authority to grant his request now.


         C. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Willie’s Sentence to
            Time Served.

             Under the compassionate release statute, when a defendant establishes the existence of

   extraordinary and compelling circumstances justifying relief, courts must consider the relevant

   sentencing factors of 18 U.S.C. §3553(a) to determine whether a sentencing reduction or

   modification is warranted and whether the defendant’s release would be a danger to the

   community. 18 U.S.C. § 3582(c)(1)(A)(i). Section 3553(a)’s primary directive is for sentencing

   courts to “impose a sentence sufficient, but not greater than necessary, to comply with the purposes

   set forth in paragraph 2.”26 Section 3553(a), paragraph 2 states that such purposes are:


             1. To reflect the seriousness of the offense, to promote respect for the law, and to
                provide just punishment for the offense;
             2. To afford adequate deterrence to criminal conduct;
             3. To protect the public from further crimes of the defendant; and
             4. To provide the defendant with needed educational or vocational training, medical
                care, or other correctional treatment in the most effective manner.

   Ibid. In a compassionate release case, which is not a re-sentencing of the defendant, or a re-

   evaluation of the defendant’s original sentence, the inquiry is whether these factors outweigh the

   “extraordinary and compelling reasons” warranting compassionate release, and whether

   compassionate release would undermine the goals of the original sentence.27




   26
        Id.
   27
        United States v. Ebbers, 2020 WL 91399, at *7 (Jan. 8, 2020).

                                                    17
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 18 of 22 PageID #: 1096




           Here, the time that Willie has already served, in addition to the period of supervised release

   that is to follow, plus his rehabilitative efforts during his period of incarceration satisfy the

   sentencing factors set forth in 18 U.S.C. § 3553(a). Therefore, compassionate release in this case

   would not undermine the goals of the original sentence. Moreover, Willie’s compromised physical

   health, and unique danger he faces of contracting COVID-19 and becoming severely ill, when

   combined with the Section 3553(a) sentencing factors, warrant relief.

           1. The time Willie has already served reflects the seriousness of offense, promotes respect
              for the law, and provides just punishment for the offense.

           In this case, a reduction of Willie’s sentence would not diminish the seriousness of the

   offense that was committed. Willie has already spent over three years in prison because of the

   offense he committed. This period of incarceration, on the basis of the offense that Willie

   committed, furthers the notion that this Court does not take offenses of this nature lightly and that

   all offenders will be held accountable for their actions. Further, the time that Mr. Ferrell has already

   served, in addition to the subsequent five-year period of supervised release, will mean that Willie

   will have spent nearly a decade being held accountable for the offense he committed. Thus, the

   total time that Mr. Ferrell will have served will properly reflect the seriousness of the offense that

   was committed.

           2. The time already served provides adequate deterrence to criminal conduct and protects
              the public from further crimes of the defendant.

           Should he be granted this release, although Willie would have only served a fraction of his

   130-month sentence, the period of time served would still serve as a strong deterrent to any future

   criminal conduct from Willie. The offense that Willie committed has deprived him of the

   opportunity to spend time with his seventeen children. Prior to this period of incarceration, Mr.




                                                     18
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 19 of 22 PageID #: 1097




   Ferrell willfully provided care for all of his children without a court having to order him to do so.28

   During his childhood, Willie’s parents were not present in his life. His mother, Geneva, spent her

   life abusing drugs and alcohol, and his father, Willie Sr., was in and out of prison throughout most

   of his childhood.29 Willie’s childhood was one that none of us would wish for our children—his

   sister was raped by their father and Willie himself was sexually abused by his uncle at the young

   age of 7.30 It is clear that Willie didn’t have a great childhood and his history of support clearly

   display his intent to provide a better life for his children.

           Further, while it is true that Willie has committed several offenses in his past, he is now a

   man in his mid-40’s with significant health issues that undoubtedly impair his ability to live the

   life he once did. The time that Willie has spent in prison has allowed him to grow and has provided

   him the opportunity to re-organize his priorities. Should he be released, Willie would have the

   opportunity to re-establish himself as a contributing member to the Indianapolis community, where

   he would maintain lawful employment and be able to make up for the lost time with his children.

           Willie understands that this period of incarceration has cost him dearly. Further, he also

   understands that his life is in significant danger while he is currently in prison because of the

   deadly pandemic that is currently ravaging our planet, the Bureau of Prisons and FCI Milan

   included. Therefore, in this case, compassionate release would not only allow Willie to

   substantially correct the wrong path that his life was previously on, it would also quite literally

   provide him an opportunity to stay alive. After all, his death would clearly bring a tragic end to his

   arduous journey of self-improvement. Thus, given the circumstances, the time lost with his

   children, in addition to a second chance at living, serve as the most effective deterrents and help



   28
      See Dkt. 172 at Objections No. 4 & 5, Para. 59, 62.
   29
      See Dkt. 172, Presentence Investigation Report, at Para. 52, 55.
   30
      Dkt. 172, Para. 56.

                                                      19
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 20 of 22 PageID #: 1098




   ensure that this community will not suffer any further crimes from Mr. Ferrell. He understands

   that should he commit any further offenses; he would certainly be held accountable and he’d once

   again find himself in substantial danger. This would be an opportunity that he could not squander.

   Finally, the Court has the authority to enter a time-served reduction in sentence order and then

   modify Willie’s term of supervised release to include home confinement and a term of extended

   time on supervised release. See U.S.A. v. Damon Powell, 1:16-cr-00152-JMS-MJD (Dkt., # 57).

   This would adequately protect the public while protecting Willie as well.


          3. Alternatives to incarceration in the BOP exist which still allow for public protection.

          The Government will likely argue that someone with Willie’s criminal past needs to remain

   locked up in the BOP to ensure public safety. But alternatives exist which alleviate this fear and

   also protect Willie from the virus. The Court can enter a time-served order but add home

   confinement as a term of all or part of Willie’s term of supervised release by the United States

   Probation office. See U.S.A. v. Damon Powell, 1:16-cr-00152-JMS-MJD, (Doc. #57) (Where the

   Hon. Jane Magnus-Stinson, over the Government’s objection, ordered a reduction of sentence to

   time-served, but added home confinement and a third-year of supervision to the terms of the

   defendant’s supervised release). These additional provisions of supervised release would further

   ensure that Willie continues to serve his sentencing in some form of incarceration, respects the

   law, and will not be a danger to the community.


          4. Willie’s time served has been used to provide him with vocational training in the most
             effective manner.

          Prior to this period of incarceration, Willie successfully completed a sex offender treatment

   program in September 2005 and a domestic violence program in August 2005 in relation to a prior




                                                   20
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 21 of 22 PageID #: 1099




   offense.31 These programs seemed to be beneficial because Mr. Ferrell’s criminal history fails to

   show any similar offenses after his completion of the aforementioned programs. Further, Willie

   was able to earn his GED while incarcerated in the late 1990’s.32 During this period of

   incarceration, Willie has continued to work toward his self-improvement by spending countless

   hours of vocational, educational and rehabilitative training. Willie has taken, and completed,

   several vocational training courses since May 2019. He has completed courses that range from

   finance, to science and health and fitness.33 Mr. Ferrell has spent this stint of incarceration in a

   productive manner that will allow him to accomplish his goal of obtaining his degree from Fortis

   College so that he may soon begin to work in his desired area of employment.34 At this point in

   time, Mr. Ferrell has finally acquired skills that will allow him to be the best version of himself.

   While his history shows that he has made many mistakes, Mr. Ferrell’s dedication to self-

   improvement has put him in a better position to use those skills to maintain gainful employment

   as opposed to being lured back into the life of drug dealing.

        The extraordinary and compelling circumstances presented by the uncontrolled spread of

   COVID-19—compounded by the heightened risks faced by Willie, whose ability to engage in

   basic self-protective measures is restricted—warrant compassionate release. Willie’s current

   anticipated release date is in April 2026. As mentioned above, the time he has served already is

   “sufficient, but not greater than necessary” to satisfy the goals of sentencing under 18 U.S.C. §

   3553(a). Thus, Willie seeks an order reducing his sentence to time served.




   31
      See Dkt. 172 at Para. 64.
   32
      Id. at Para. 69.
   33
      See Exhibit “D”.
   34
      See Exhibit “B”.

                                                   21
Case 1:16-cr-00259-TWP-MJD Document 226 Filed 06/02/20 Page 22 of 22 PageID #: 1100




                                              CONCLUSION

          The novel coronavirus that causes COVID-19 has triggered a pandemic that will leave a

   long-lasting effect on this planet. This highly transmissible and extraordinarily dangerous virus

   has already effectively halted the entire planet to a standstill. This virus poses a severe threat of

   death to individuals with underlying illnesses. Given Willie’s underlying coronary health issues,

   he is exceptionally vulnerable to fatality should he contract this deadly disease. Therefore, these

   circumstances have created “extraordinary and compelling” reasons to grant his motion for

   compassionate release. Thus, for the aforementioned reasons, Willie respectfully requests that the

   Court immediately reduce his sentence to time served.

                                                                 Respectfully submitted,

                                                                 BRATTAIN MINNIX GARCIA

                                                                 /s/ Mario Garcia
                                                                 Mario Garcia, #21638-49
                                                                 One Indiana Square, Suite #2625
                                                                 Indianapolis, Indiana 46204
                                                                 (317) 231-1750
                                                                 Attorney for the Defendant


                                       CERTIFICATE OF SERVICE

          I hereby certify that on the 2nd day of June, 2020, a copy of the foregoing was filed

   electronically. Notice of this filing will be made available by operation of the Court’s CM/ECF

   system.

                                                                 /s/ Mario Garcia
                                                                 Mario Garcia




                                                    22
